PER CURIAM.
This is an appeal from a final order adjudicating the Appellant delinquent on a charge of grand theft. The Department of Juvenile Justice recommended that the Appellant be placed in a moderate-risk program, but the trial court rejected the recommendation and placed him in a high-risk residential program. Although we find no error in the trial of the case, we conclude that the court failed to identify a valid basis for disregarding the recommended disposition. See A.C.N. v. State, *347727 So.2d 368 (Fla. 1st DCA 1999); J.S. v. State, 911 So.2d 1280 (Fla. 1st DCA 2005); N.B. v. State, 911 So.2d 833 (Fla. 1st DCA 2005). Accordingly, we affirm the adjudication of delinquency but reverse the disposition with instructions to place the Appellant in a moderate-risk program.
WEBSTER, PADOVANO and LEWIS, JJ., concur.